Exhibit 10.1




AGREEMENT, CONSENT AND WAIVER




THIS AGREEMENT, CONSENT AND WAIVER (the “Agreement”) is entered into as of
January 10, 2011, by and between Media Technologies, Inc., a Nevada corporation
(“MDTC”) and J. Michael Hiel (the “Shareholder”).




Premises




A.

Whereas, Shareholder is the holder of record of 7,500,000 shares of common stock
represented by the following certificates:




Shareholder

 

Shares

 

Certificate

J. Michal Heil

 

2,500,000

 

1117

J. Michal Heil

 

5,000,000

 

1136




B.

Whereas, on January 10, 2011, Shareholders resigned as the officer and director
of the Corporation and the Corporation has determined that it is in the best
interest of the Corporation to undertaken a capital raise to grow its existing
business units and to explore further acquisitions.




C.

Whereas, outside financing sources have advised the Corporation that they would
agreed to invest and purchase up to $500,000 of common stock of the Corporation
at $0.10 per share, conditioned upon the reduction of the number of outstanding
shares of the Corporation.




D.

Whereas, in conjunction with the aforementioned financing, the Shareholder has
agreed to cancel and return to MDTC 7,500,000 shares of shares of common stock
owned of record by the Shareholder.




Agreement




NOW, THEREFORE, upon the foregoing premises, which are incorporated herein by
reference, it is hereby agreed as follows:




1.

Agreement, Consent and Waiver by Shareholder.  Shareholder hereby agrees,
consents and waives as follows:




(a)

The undersigned Shareholder hereby agrees and consents to the cancellation of
all 7,500,000 shares of common stock of MDTC ownedby Shareholder.




(b)

Contemporaneous with the execution of this Agreement, Shareholder shall deliver
to Action Stock Transfer (the “Transfer Agent”), the MDTC common stock
certificates set forth above, representing 7,500,000 shares of common stock,
along with a copy of this Agreement and an executed instruction letter to the
Transfer Agent in the form and content as attached hereto as Exhibit A,
authorizing and instructing the Transfer Agent to effectuate the cancellation of
shares as set forth herein.




(c)

If Shareholder fails to make the deliveries set forth in Section 1(b) above,
 Shareholder hereby authorizes MDTC and the Transfer Agent without any further
action or consent of such Shareholder, to place an irrevocable stop transfer on
all shares of common stock owned and held of record by such Shareholder.




(d)

Shareholder hereby waives any right, interest or claim in and to, said shares
being cancelled under this Agreement




2.

Representations, Warranties, Covenants and Acknowledgements of Shareholder.




(a)

Shareholder acknowledges that such Shareholder is aware that MDTC has retained
counsel to undertake and facilitate the financing as set forth above, which
financing could result in an increase of value of the shares being cancelled.
Each Shareholder further acknowledges that MDTC may in the future undertake a
public offering of its common stock.  




(b)

Shareholder acknowledges that such Shareholder is not relying upon any person,
firm or corporation in making his decision to cancel his shares in MDTC and that
his decision to do so is for the benefit of the investors and shareholder of
MDTC.





Page 1 of 5




--------------------------------------------------------------------------------



(c)

Shareholder further acknowledges and represents that he understands that the
shares of common stock of MDTC could appreciate in value considerably in the
near term or otherwise in the future, that shares of MDTC being cancelled could
have a value greater than the current value, and notwithstanding such
possibility Shareholder desires to enter into this Agreement and cancel said
shares.  Shareholder hereby releases MDTC and waives any claims or actions with
regard to the shares being cancelled pursuant to this Agreement.




(d)

Shareholder represents and warrants that the Shares to be cancelled hereunder
are owned by such Shareholder free and clear of all liens, claims, security
interests and encumbrances of any nature whatsoever.




(e)

Shareholder represents and warrants that Shareholder does not own, directly or
indirectly, of record or beneficially, any other shares of common stock of MDTC,
or any options, warrants or other rights to acquire any additional shares of
MDTC.




(f)

Shareholder represents and warrants that he has the capacity to enter into this
Agreement to consummate the cancellation of such shares of MDTC, and to comply
with the terms, conditions and provisions of this Agreement.




(g)

Shareholder represents and warrants this Agreement constitutes the valid and
binding obligations of each Shareholder, enforceable in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws and equitable principles related to or
limiting creditors’ rights generally and by the availability of equitable
remedies and defenses.  




(h)

Neither the execution of this Agreement by the Shareholder or the consummation
of the cancellation of the shares (a) will result in the breach of any term or
provision of, constitute a default under, or accelerate or change the
performance otherwise required under, any agreement (including any loan
agreement or promissory note), indenture, instrument, order, law or regulation
to which the Shareholder is a party or by which the Shareholder is bound or
(b) require the approval, consent, waiver, authorization or act of, or the
making by such Shareholder of, any declaration, filing or registration with, any
third party or any governmental authority.




(i)

Shareholder agrees that no officer, director, shareholder, agent, or employee of
MDTC, shall be liable to the Shareholder for any action heretofore or hereafter
taken or omitted to be taken by any of them in connection with the cancellation
of the shares by such Shareholder.




(j)

Shareholder acknowledges that he is freely and voluntarily entering into and
executing this Agreement after having been advised to seek separate independent
counsel of such Shareholder’s choice for advice regarding this Agreement and any
other legal rights pertaining to this Agreement.  Shareholder has either been
apprised of all relevant information and legal rights by legal counsel of his
own choice, or has voluntarily chosen not to seek separate independent counsel
for advice regarding this Agreement.  In executing this Agreement Shareholder
does not rely on any inducements, promises, or representations made by the MDTC,
any officer, director, shareholder, agent, attorney or representative of MDTC or
any other party or person.




3.

MDTC’s Representations, Warranties and Acknowledgements.




(a)

MDTC represents and warrants that MDTC has all requisite power and authority to
execute and deliver this Agreement and to consummate the transactions to comply
with the terms, conditions and provisions of this Agreement.




(b)

The execution, delivery and performance of this Agreement and all other
agreements, documents and instruments contemplated by this Agreement to which
MDTC is a party and the consummation of the transactions contemplated hereby
have been duly and validly authorized by all necessary action of such entity.




3.

Notices.  Any notice, demand, request, or other communication permitted or
required under this Consent and Agreement shall be in writing and shall be
deemed to have been given as of the date so delivered, if personally served; as
of the date so sent, if transmitted by facsimile and receipt is confirmed by the
facsimile operator of the recipient; as of the date so sent, if sent by
electronic mail and receipt is acknowledged by the recipient; one day after the
date so sent, if delivered by overnight courier service; or three days after the
date so mailed, if mailed by certified mail, return receipt requested, addressed
as follows:




If to MDTC, addressed to:




Media Technologies, Inc.

Attn: Bryant D. Cragun, President

1393 North Bennett Circle

Farmington, Utah 84025





Page 2 of 5




--------------------------------------------------------------------------------

If to the Shareholder, addressed as follows:




J. Michael Heil

495 State Street

Salem, OR 97301




Each party, by notice duly given in accordance herewith, may specify a different
address for the giving of any notice hereunder.




4.

Further Assurances.  Each of the Parties to this Agreement agrees to perform
such further acts and to execute and deliver any and all further documents that
may reasonably be necessary or desirable to effectuate the purpose of this
Agreement.




5.

Governing Law.  This Consent and Agreement shall be governed by and construed
under and in accordance with the laws of the State of Nevada without giving
effect to any choice or conflict of law provision or rule (whether of the state
of Nevada or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the state of Nevada.




6.

Waiver of Jury Trial.  The Parties hereto hereby voluntarily and irrevocably
waives trial by jury in any Proceeding brought in connection with this
Agreement, any of the related agreements and documents, or any of the
transactions contemplated hereby or thereby. For purposes of this Agreement,
“Proceeding” includes any threatened, pending, or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing, or any other actual, threatened, or completed
proceeding, whether brought by or in the right of any party or otherwise and
whether civil, criminal, administrative, or investigative, in which a Party was,
is, or will be involved as a party or otherwise.




7.

Counterparts; Facsimile Signatures.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement.  Facsimile signatures
shall be sufficient for execution of this Agreement.













***Signature Page Follows***





Page 3 of 5




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.  




MEDIA TECHNOLOGIES, INC.










/s/ Bryant D. Cragun           

By:  Bryant D. Cragun

Its:   President and CEO













SHAREHOLDER













/s/ J. Michael Heil                

J. Michael Heil, individually








Page 4 of 5




--------------------------------------------------------------------------------

Exhibit A

to

Agreement Consent and Waiver










ACTION STOCK TRANSFER

Attn: Justeene Blankenship

7069 S. Highland Drive

Salt Lake City, UT 84121




Dear Ms. Blankenship:




I am a party to that certain Agreement, Consent and Waiver between Media
Technologies, Inc. (“MDTC”) and myself as a shareholder of MDTC.  Pursuant to
said agreement I have agreed to cancel and return to MDTC all 7,500,000 shares
in MDTC which I own.




Accordingly, I am delivering herewith MDTC certificates 1117 and 1136,
representing 7,500,000 shares of common stock of MDTC and hereby authorize and
instruct you to cancel all 7,500,000 shares represented by said certificate
pursuant to the terms of the Agreement.  




          

                                                                 Sincerely













/s/ J. Michael Heil

J. Michael Heil








Page 5 of 5


